 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KUANGHUEI LIANG, et al.,                         No. 2:21–cv–0595–JAM–CKD PS

12                      Plaintiffs,                    ORDER

13           v.                                        (ECF No. 5)

14    ALEXANDER KALLIS,
15                      Defendant.
16

17          On April 30, 2021, the magistrate judge filed findings and recommendations (ECF No. 5),

18   which were served on the plaintiffs and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen (14) days. No objections were filed.

20   Accordingly, the court presumes that any findings of fact are correct. See Orand v. United States,

21   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de

22   novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

23   ////

24   ////

25   ////

26   ////

27   ////

28   ////
                                                      1
 1          The court has reviewed the applicable legal standards and, good cause appearing,
 2   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,
 3   IT IS HEREBY ORDERED that:
 4      1. The findings and recommendations (ECF No. 5) are ADOPTED IN FULL;
 5      2. This action is DISMISSED without prejudice and without leave to amend; and
 6      3. The Clerk of Court is directed to close this case.
 7

 8
     DATED: June 1, 2021                            /s/ John A. Mendez
 9                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
